Citation Nr: 0206776	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-07 220	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss at any time since February 11, 1999.

2.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
cervical spine arthritis with cervical disc herniation and 
lumbar degenerative arthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.  

This appeal arises from a September 1999 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision granted service 
connection for left ear hearing loss evaluated as 
noncompensable, effective February 11, 1999; and denied 
entitlement to service connection for right ear hearing loss.  
This appeal also arises from a March 2000 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of service connection for 
residuals of a back injury.

This matter was previously before the Board in March 2001.  
At that time, service connection for right ear hearing loss 
was granted.  The issues regarding the rating assigned for 
left ear hearing loss whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a lumbar and cervical back condition were 
remanded to the RO for additional development. 

In April 2002, the RO established a 30 percent evaluation for 
bilateral hearing loss, evaluated as 30 percent disabling 
effective February 11, 1999.


FINDINGS OF FACT

1.  Results of the July 2001 audiometric examination 
correspond to a level V and level VII, hearing loss in the 
right and left ears, respectively.

2.  In a final December 1996 rating decision the RO denied 
entitlement to service connection for service connection for 
cervical spine arthritis with cervical disc herniation and 
lumbar degenerative arthritis.

3.  Evidence received since the December 1996 rating decision 
is duplicative or cumulative. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss from February 11, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2001).

2.  Evidence submitted since the December 1996 rating action 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Holliday v. Principi, 14 Vet App 280 (2001).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In its remand the Board informed the veteran of the 
provisions of the VCAA and of the evidence needed to 
substantiate the claims.  The RO's communications to the 
veteran have also served these purposes.  The RO has obtained 
all known treatment records, and has afforded the veteran 
required examinations.  The Board is satisfied that the 
requirements of the VCAA and its implementing regulations 
have been met.  Wensch v. Principi, 15 Vet App 362 (2001).  
Moreover, the Board is satisfied that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Higher Evaluation for Bilateral Hearing Loss:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an original rating, the 
Board will consider whether staged ratings are warranted.

The veteran's bilateral hearing loss is rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Since the initiation of the claim, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  64 Fed. Reg. 
25206-209 (1999).  The new rating criteria took effect on 
June 10, 1999.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that, the Board should first 
determine whether the revised version of the law or 
regulation is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of the change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

When the Board addresses in its decision a question that was 
not addressed by the RO, the Board must consider the question 
of adequate notice of the Board's action and an opportunity 
to submit additional evidence and argument.  If not, it must 
consider whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the March 2000 and April 2002 statements of 
the case addressed only the new criteria.  However, the new 
rating criteria incorporate the old criteria.  The new 
criteria differ from the old criteria in providing for 
evaluation based on exceptional patterns of hearing loss.  In 
this way the new rating criteria are more beneficial to the 
veteran than the old.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  38 C.F.R. § 4.85.

Under the provisions of 38 C.F.R. § 4.86, in cases of 
exceptional patterns of hearing impairment, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.

An audiological evaluation in August 1999, noted that the 
average decibel loss for the right ear was 22.5 decibels.  
The average decibel loss for the left ear was 32.5 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The results were consistent with an earlier examination 
performed in February 1999.  

An audiological evaluation in July 2001, noted that the 
average decibel loss for the right ear was 65 decibels.  The 
average decibel loss for the left ear was 78 decibels.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the veteran's hearing test results 
differed markedly from those performed only two years earlier 
in 1999.  

The results of the July 2001 audiological examination call 
for application of Table VIA, pertaining to exceptional 
patterns of hearing impairment.  Applying Table VIA, the 
veteran right ear is designated a Roman numeral V and his 
left ear is designated with a Roman numeral VII.  Accordingly 
on Table VII, the veteran bilateral hearing loss is 
established as 30 percent disabling.  

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss; however, those statements 
do not serve to establish a higher rating for right ear 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In this case, the numeric designations of V 
and VII correlate to a 30 percent evaluation.  

Further, in evaluating this disability, the Board has also 
reviewed the nature of the original disability and considered 
whether the veteran is entitled to a "staged" rating for 
bilateral hearing loss as prescribed by the Court in 
Fenderson.  At no time since February 11, 1999 has the 
evidence shown that the veteran's disability met or 
approximated the criteria for an evaluation in excess of 30 
percent.  Thus, the Board finds that a staged rating is not 
warranted.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim; the doctrine is not for 
application.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Accordingly, an evaluation greater than 30 percent for 
bilateral hearing loss is denied. 

New and Material Evidence:

Service medical records reflect that the veteran reported for 
medical treatment in July 1976 after a jack slipped and a car 
fell on his chest.  He complained of chest pain when he took 
a deep breath and minor mid-thoracic back pain.  One 
treatment report noted a possible compression fracture of T6.  
Another treatment report noted that no fractures were seen 
upon an x-ray examination.  He was assessed with "no severe 
injury", told to take analgesics and get some rest.  A 
Report of Medical Examination, dated June 1978 was negative 
for any complaints or diagnoses pertaining to the back. 

When asked in a report of medical history in May 1993, 
whether he had now or ever had recurrent back pain or 
arthritis, the veteran answered "no".  A discharge 
examination performed at that time was normal.  

In a December 1996 rating action, the RO denied the veteran's 
original claim of entitlement to service connection for 
cervical spine and low back disabilities.  Evidence 
considered at that time included the veteran's service 
medical records, VA outpatient treatment reports from 1994 to 
1996, treatment reports from David C. Y. Kung, M.D. from 
March 1996 to September 1996 and treatment reports from the 
Arnot-Ogden Medical Center for the period from April through 
June 1996.  

In its December 1996 decision the RO found that there was no 
credible evidence of a cervical spine disability until 1994, 
and that while the veteran had isolated complaints of low 
back pain in service, chronic low back disability was not 
shown until 1996.  The RO noted that at that time, the 
veteran reported the onset of low back pain only two years 
earlier.  The RO also noted that the medical evidence did not 
show arthritis during the one-year presumptive period 
following service.  The veteran was notified of that decision 
later in December 1996; however, no appeal was filed and that 
decision is now final.  38 U.S.C.A. § 7105(c).  In a 
statement received in July 1999, the veteran requested that 
his claims of entitlement to service connection for cervical 
spine and low back disabilities be reopened.

The evidence submitted since December 1996 includes a copy of 
the July 1976 service medical record already of record and a 
statement from the veteran indicating his belief that the 
accident of July 1976 caused his current back disabilities.  
Later associated with the claims file were updated VA 
outpatient treatment reports for the period from December 
1998 to May 1999.  However, they do not show treatment for 
his back condition or provide an opinion relating any current 
back disability or arthritic condition to service.  

Also associated with the veteran's claims folder are Social 
Security disability records.  On the veteran's application 
for Social Security disability, he indicated that he suffered 
from degenerative arthritis, a herniated disc in his lower 
back and spinal compression in the neck area.  However, he 
reported that the condition first bothered him in March 1996.  

In January 1997, as part of the Social Security disability 
investigation, the veteran was afforded an examination by 
Richard Flynn, M.D.  Therein, the veteran reported a history 
of back pain for two years prior to a June 28, 1996 L4-5 
discotomy surgery.  He denied any accident or injury to his 
low back.  

In a February 1997 disability examination by Wesley Canfield, 
M.D., the veteran reported that the onset of neck and back 
pain was "not long after discharge".  The history noted no 
specific injury to either the neck or back.  No other 
relevant history was provided and no opinion was offered as 
to the etiology of his current back and neck condition.  

A March 1997 EMG and nerve conduction study from the Robert 
Packer Hospital noted the two back surgeries in 1996, but did 
not note any history relating a current arthritic back 
condition to service or one year subsequent to service.  

An April 1997, Social Security Disability Determination 
reveals a primary diagnosis of a discogenic and degenerative 
back disorder.  For Social Security purposes, the disability 
began on March 25, 1996.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Under the version of 38 C.F.R. § 3.156 applicable to this 
case, "new and material evidence" is defined as evidence 
not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The credibility of new evidence is 
presumed for the limited purpose of determining whether the 
claim may be reopened.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the service medical record submitted by 
the appellant is a copy of that already contained within his 
service medical records.  Service medical records were 
available and discussed by the RO in the rating decision of 
December 1996 and thus, are not new.  As to the other cited 
evidence, the Board finds that while not of record in 
December 1996, it is not new since it is cumulative in 
nature.  Furthermore, the medical evidence does not provide a 
more complete picture of the circumstances surrounding the 
origin of his arthritic back condition.  The examination by 
Richard Flynn, M.D., reported a history of pain from 
approximately June 1994.  Additionally, Wesley Canfield, M.D. 
notes a history of neck and back pain to just subsequent to 
service.  There was already evidence of record at the time of 
the December 1996 rating decision documenting the veteran's 
assertions that he suffered from neck and back pain beginning 
shortly after service.  

The Board notes that arthritis may be service connected 
although not otherwise established in service if manifested 
to a degree of 10 percent within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  However, there is no new 
evidence that the veteran had low back arthritis during the 
presumptive period.  Additionally, there is no new evidence 
that the veteran suffered from a chronic disability in 
service or evidence linking the veteran's current condition 
to an incident in service. 

While some of the evidence received since the December 1996 
decision was not previously of record, the evidence is 
cumulative of evidence that was of record.  The newly 
received evidence merely confirms the history of cervical and 
lumber disability that was considered by the RO in its 
previous decision.  Since the evidence is cumulative, it is 
not new.  Since new and material evidence has not been 
submitted, the claims are not reopened.


ORDER

An evaluation in excess of 30 percent for bilateral hearing 
loss at any time since February 11, 1999, is denied.  

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for arthritic back 
condition of the lumbosacral and cervical spine.  The appeal 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

